Downer, J.,
The plaintiff in error contends that the act (Pr. & L. Laws of 1856, ch. 128) under which the bonds described in the complaint were issued, is void, because the vote on its passage was not taken by the yeas and nays, and there were not three fifths of all the members of each house present at the' time -of its passage, according to the provisions of seo-8, Art. VIII of the constitution. Section third of the act provides as follows: “ An annual tax of four thousand dollars is hereby levied for and during the term of twenty years upon all the taxable property of said city, to pay the interest accruing on said bonds.” This law, it is said, imposes a tax, and therefore requires three fifths of all the members of each house to be present when it was passed.
If we should concede that section three of the act was void, we do not think it follows that the whole act is void; on the contrary, we are inclined to the opinion that the other provisions of the act would be in force, and the bonds be valid. But the better answer to the objection is, that the tax mentioned in sec. 8, Art. VIII of the constitution is a state tax, not a local or city tax, and such construction was virtually given in Bushnell v. City of Beloit, 10 Wis., 228.
The objection that the plaintiff below, after judgment, can have no other remedy than he had before, is based upon the case of Crane v. The City of Fond du Lac, which has been overruled.
By the Court.- — The judgment of the circuit court is affirmed.